         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                        Civil Action No. 1:17-cv-01167-JEB
         Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

         Defendant.



DEFENDANT’S OPPOSITION TO PLAINTIFF’S MOTION FOR A DETERMINATION
    OF DEFENDANT’S LIABILITY FOR REASONABLE ATTORNEYS’ FEES
                           AND COSTS


                                        INTRODUCTION

       Weeks before the Court’s June 7, 2019, judgment in this Freedom of Information Act

(“FOIA”) case becomes final, plaintiff Cable News Network (“CNN” or “Plaintiff”) filed a motion

seeking an order that defendant Federal Bureau of Investigation (“FBI” or the “Government”) is

liable for payment of CNN’s reasonable attorneys’ fees and costs, with the amount of fees and

costs to be determined at a later date. See Pl.’s Mot. Attys’ Fees (ECF No. 89). Plaintiff’s motion

is premature. The FBI’s time to appeal the Court’s judgment has not yet run. Until there is a final,

nonappealable judgment in CNN’s favor, CNN cannot establish that it has “substantially

prevailed” in the case and therefore cannot show it is eligible for fees. And, until the case has

concluded and the information at issue has been conclusively ordered released, CNN cannot show

that a sufficient public benefit accrued from the lawsuit to establish its entitlement to fees, nor can

CNN show that the government’s position on the withholdings was unreasonable. Plaintiff’s

motion should therefore be denied, without prejudice to its renewal at a more suitable time.
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 2 of 13



                                          BACKGROUND

        The background of this case is set forth in the Court’s prior decisions and will not be

recounted in detail here. See Cable News Network, Inc. v. FBI, 384 F. Supp. 3d 19 (D.D.C. 2019);

Cable News Network, Inc. v. FBI, 298 F. Supp. 3d 124, 125-27 (D.D.C. 2018); Cable News

Network, Inc. v. FBI, 293 F. Supp. 3d 59, 65-57, 69-60 (D.D.C. 2018); Cable News Network, Inc.

v. FBI, 271 F. Supp. 3d 108, 110 (D.D.C. 2017). In brief, CNN submitted a FOIA request to the

FBI on May 16, 2017, seeking “all records of notes taken by or communications sent from FBI

Director James Comey regarding or documenting interactions (including interviews and other

conversations) with President Donald Trump[] … between January 20, 2017 and May 10, 2017.”

Compl. ¶¶ 1, 19 & Ex. A (ECF No. 1). These records are included within the set of documents

commonly referred to as the “Comey Memos.” When CNN deemed that it had not received a

timely response to its request, it filed the instant lawsuit.

        The ensuing litigation can be divided into two parts. In Part 1, the FBI withheld the Comey

Memos responsive to CNN’s request in full, pursuant to FOIA Exemptions 1, 3, 6, 7(A), 7(C),

and 7(E), and CNN challenged the bases for these withholdings. CNN, 384 F. Supp. 3d at 26. On

the parties’ cross-motions for summary judgment, the Court granted the FBI’s motion for

summary judgment, upholding the withholding of the Memos in full based on Exemption 7(A)

only, without passing on the merits of the FBI’s other claimed exemptions. Id. CNN appealed.

Id.

        On April 19, 2018, while CNN’s appeal was pending, the Department of Justice provided

the Comey Memos in redacted form to the Chairman of the Senate Select Committee on

Intelligence and the Chairmen of the House Committee on the Judiciary, House Committee on

Oversight and Government Reform, and House Permanent Select Committee on Intelligence. See
                                            2
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 3 of 13



Fifth Hardy Decl. ¶ 12 (ECF No. 69-2). Congress subsequently disclosed copies of the memos

to the media, and the media published them. Id.; see also CNN, 384 F. Supp. 3d at 26-27. As a

result of these events, on May 4, 2018, the FBI released its own redacted copies of the Comey

Memos by publishing them on the FBI’s electronic reading room, The Vault, at

https://vault.fbi.gov/director-comey-memoranda-of-communications-with-president-trump/.

CNN, 384 F. Supp. 3d at 27.

       In light of these developments the D.C. Circuit remanded the case to this Court for further

proceedings without deciding the merits of CNN’s appeal. See Cable News Network, Inc. v. FBI,

No. 18-5041, 2018 WL 3868760, at *1 (D.C. Cir. Aug. 8, 2018). On remand—Part 2 of the

case—the parties again cross-moved for summary judgment, with the FBI asserting exemptions

1, 3, and 7(E) to protect the remaining redactions in the Comey Memos. CNN also filed a separate

motion (ECF No. 72) seeking access to two in camera, ex parte declarations from Part 1 of the

case (the First and Third Archey Declarations) and to the transcript of a sealed, ex parte

proceeding that the Court relied upon in Part 1. In response to CNN’s access motion and other

unrelated outside events, the FBI eventually released the proffer transcript and Third Archey

Declaration in full and the First Archey Declarations with redactions. CNN, 384 F. Supp. 3d at

39.

       On June 7, 2019, this Court granted in part CNN’s motion for summary judgment

regarding the redactions in the Comey Memos, ordering that redactions 1-5, 7, 22, and 23 be

lifted. CNN, 384 F. Supp. 3d at 38. The Court also granted CNN’s motion for access to the

remaining redactions in the First Archey Declaration. Id. at 44. The Court ordered both sets of

information to be released. ECF No. 85.



                                                3
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 4 of 13



       The FBI subsequently filed a timely motion (ECF No. 87) pursuant to Federal Rule of

Civil Procedure 59(e) to amend the Court’s June 7, 2019, opinion and order, which the Court

denied on August 12, 2019 (ECF No. 95). In the meantime, CNN filed the present Motion for a

Determination of Defendant’s Liability for Reasonable Attorneys’ Fees and Costs on July 19,

2019 (ECF No. 89). The FBI’s notice of appeal, should the government decide to appeal, is due

on or before October 11, 2019.

                                     LEGAL STANDARD

       CNN seeks a determination that the FBI is liable for payment of CNN’s reasonable

attorneys’ fees and costs, but not an award of an actual amount of money for fees and costs.

Section 552(a)(4)(E) of the FOIA permits a district court to “assess against the United States

reasonable attorney fees and other litigation costs reasonably incurred in any case under this

section in which the complainant has substantially prevailed.” 5 U.S.C. § 552(a)(4)(E)(i). The

courts have determined this provision to require a two-step inquiry to determine liability for fees.

See Church of Scientology of Cal. v. Harris, 653 F.2d 584, 587 (D.C. Cir. 1981). The first

determination is whether the plaintiff is eligible to receive attorneys’ fees. Id. The second

determination is whether the plaintiff is entitled to attorneys’ fees. Id.

       To establish “eligibility,” the complainant must “substantially prevail,” which means that

the institution and prosecution of litigation caused the agency to release responsive documents.

Church of Scientology of Cal., 653 F.2d at 587 (citing Cox v. U.S. Dep’t of Justice, 601 F.2d 1, 6

(D.C. Cir. 1979)). A complainant may “substantially prevail” by obtaining relief through a

“judicial order, or an enforceable written agreement or consent decree” or by obtaining a

“voluntary or unilateral change in position” by the agency. 5 U.S.C. § 552(a)(4)(E)(ii)(I)–(II);

see also Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 218 F. Supp. 3d 27, 38 (D.D.C.
                                                  4
          Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 5 of 13



2016). Whether a plaintiff has “substantially prevailed” is “a question of fact for the District

Court.” Terris, Pravlik, & Millian, LLP v. Ctrs. for Medicare & Medicaid Servs., 794 F. Supp.

2d 29, 34 (D.D.C. 2011).

        If the court finds that a plaintiff is eligible for fees, the court must then, “in the exercise

of its discretion, determine whether the plaintiff is ‘entitled’ to attorney’s fees.” Calypso Cargo

Ltd. v. U.S. Coast Guard, 850 F. Supp. 2d 1, 3 (D.D.C. 2011), aff’d, No. 12-5165, 2012 WL

10236551 (D.C. Cir. 2012). In making this determination, courts consider “(i) the public benefit

from the case; (ii) the commercial benefit to the plaintiff; (iii) the nature of the plaintiff’s interest

in the records; and (iv) the reasonableness of the agency's withholding of the requested

documents.” Morley v. CIA, 894 F.3d 389, 391 (D.C. Cir. 2018) (citing Davy v. CIA, 550 F.3d

1155, 1159 (D.C. Cir. 2008)). “No one factor is dispositive,” Davy, 550 F.3d at 1159, and

entitlement is “a matter of district court discretion,” Tax Analysts v. U.S. Dep’t of Justice, 965

F.2d 1092, 1094 (D.C. Cir. 1992).

        If the Court finds that a plaintiff is entitled to fees, plaintiff must then establish that the

fees requested are reasonable. The burden is on the party seeking fees to demonstrate, with

sufficient evidence, that the hours worked and rates claimed are reasonable. Hensley v. Eckerhart,

461 U.S. 424, 433 (1983); see also Role Models Am., Inc. v. Brownlee, 353 F.3d 962, 970 (D.C.

Cir. 2004).

                                            ARGUMENT

   I.         CNN IS NOT ELIGIBLE FOR FEES BECAUSE IT HAS NOT OBTAINED
              THE RELEASE OF ADDITIONAL MATERIALS RESPONSIVE TO ITS
              REQUEST

        As explained above, to establish that that it is “eligible” for a fees award in a FOIA case,

a plaintiff must show that the institution and prosecution of litigation caused the agency (either
                                                    5
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 6 of 13



voluntarily or through a court order) to release responsive documents. CNN cannot make this

showing here because, to date, it has not obtained, through this litigation, any additional releases

of material responsive to its FOIA request, that is, any additional releases of information in the

Comey Memos.

       First, the Court has already recognized that the release of the redacted Comey Memos

themselves was in response to independent, “outside circumstances” and not a result of this

lawsuit. CNN, 384 F. Supp. 3d at 26. This release therefore does not render CNN a prevailing

party eligible for fees. See Poulsen v. Dep’t of Def., No. 17-cv-03531, 2019 WL 256888, at *4

(N.D. Cal. June 21, 2019) (finding plaintiff ineligible for fees because the government’s change

in position was a result of the President’s independent decision to declassify certain materials,

“which was wholly unrelated to the existence of this or any of the related FOIA litigation”):

Mullen v. U.S. Army Crim. Invest. Command, No. 1:10cv262, 2012 WL 2681300, at *8 (E.D. Va.

July 6, 2012) (determining that closure of administrative investigation and not FOIA lawsuit led

to release of documents originally withheld under Exemption 7(A)); Weisner v. Animal & Plant

Health Inspection Serv., No. 10-568, 2012 WL 2525592, at *3 (E.D.N.C. June 29, 2012)

(concluding plaintiff not eligible for fees when defendant released records withheld pursuant to

Exemption 7(A) after exemption no longer applied); Tchefuncta Club Estates v. U.S. Army Corps

of Eng’nrs, No. 10-1637, 2011 WL 2037667, at *2 (E.D. La. May 24, 2011) (finding release of

information after Exemption 4 was no longer applicable did not create change in agency position).

Indeed, despite taking credit in the opening line of its brief for the Comey Memos being “available

to the public almost in their entirety,” CNN does not argue in the eligibility portion of its brief




                                                 6
            Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 7 of 13



that they are eligible for fees based on the release of the Memos themselves. See Pl.’s Mot. Attys’

Fees, at 4.1

        Second, although the Court’s June 7, 2019, decision has ordered some of the redactions

in the released Memos lifted, the FBI’s time to appeal this decision has not yet run, and therefore

the Court’s decision is not final in the sense that it could be reversed by a higher court. Pl.’s Mot.

Attys’ Fees, at 4. CNN will not be a prevailing party as to the redactions addressed in this decision

and accompanying judgment until the Court’s judgment is final and nonappealable. To be sure,

the D.C. Circuit has recognized that fees may be awarded on an interim basis in some

circumstances in FOIA cases. See Clemente v. FBI, 867 F.3d 111, 120 (D.C. Cir. 2017). But

CNN is not seeking a specific award of fees on an interim basis; it only wishes to establish liability

for fees. In the absence of an immediate need for funds, the usual justification for interim awards,

it would be premature, inefficient, and unnecessary for the Court to address CNN’s eligibility

(and entitlement) to an award in advance of a final, nonappealable judgment in the case. The

Court risks having to reconsider its determination, on new briefing from the parties, should the

FBI (or CNN) appeal, and should the outcome change on appeal. CNN provides no reason for

the Court to proceed in this inefficient manner. See Allen v. FBI, 716 F. Supp. 667, 669-72

(D.D.C. 1989) (noting that addressing fees on an interim basis “would result in speculative,

piecemeal litigation” that “is not the most desirable method of relief”); see also Batton v. Evers,

598 F.3d 169, 184 (5th Cir. 2010) (remanding case to district court and determining that “issue

of plaintiff’s entitlement to fees and costs is not yet ripe for review”); Beltranena v. Clinton, 770



        1If, and when, plaintiff files a request for a determination of the amount of an award of
attorney’s fees, the FBI notes that it is likely that the request should be pared down quite a bit, as
CNN should not be entitled to the fees it expended on Part 1 of the lawsuit.
                                                    7
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 8 of 13



F. Supp. 2d 175, 187 (D.D.C. 2011) (finding request for fees “premature” where plaintiff has “not

articulated any need for an interim award of fees”); Hussain v. U.S. Dep’t of Homeland Sec., 674

F. Supp. 2d 260, 272-273 (D.D.C. 2009) (concluding motion for fees premature where final

judgment was not yet entered).

       Third, although CNN does not address this ground, the FBI further notes that its voluntary

release of some of the supporting materials it had filed with the Court to justify its redactions,

specifically, the Third Archey Declaration and proffer transcript, and the majority of the First

Archey Declaration, does not render CNN a prevailing party for the purposes of the FOIA statute.

The FOIA statute does not make a plaintiff eligible for attorneys’ fees if it prevails on any dispute

within a case.     Instead, plaintiffs are eligible only if they “obtain[] relief,” 5 U.S.C.

§552(a)(4)(E)(ii), which has been interpreted as the “release [of] documents pursuant to the legal

mandate of FOIA.” Campaign for Responsible Transplantation v. Food & Drug Admin., 511

F.3d 187, 195 (D.C. Cir. 2007). The Archey Declarations and proffer transcript, generated solely

for the purpose of this litigation to support the FBI’s redactions, were not released pursuant to

FOIA, as Plaintiff never filed a FOIA request for this material. Rather, this supporting material

can be compared to Vaughn indices, as the purpose of both types of information is “to facilitate

the litigation process.” Id. at 196. In this circuit, however, the courts have held that materials

such as “Vaughn indices are not properly understood as relief on the merits for a FOIA plaintiff.”

Id.; see also Conservation Force v. Jewell, 160 F. Supp. 3d 194, 207 (D.D.C. 2016) (citing

Campaign for Responsible Transplantation, 511 F.3d at 196); Citizens for Responsibility & Ethics

in Wash. v. U.S. Dep’t of Justice, 83 F. Supp. 3d 297, 305 (D.D.C. 2015) (disagreeing that

defendant’s provision of “more fulsome explanations” for certain withholdings meant that

plaintiff substantially prevailed, stating that “[t]he sin quo non of eligibility is the release of
                                                  8
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 9 of 13



tangible records” and “the FBI’s release of information regarding the reasons for its withholdings

does not meet the litmus test for eligibility”), overruled on other grounds as recognized in Nat’l

Sec. Counselors v. CIA, 811 F.3d 22, 29 (D.C. Cir. 2016). Therefore, the release of this material

is irrelevant to a determination as to whether CNN is eligible for fees, and CNN does not argue

otherwise.

  II.        CNN IS NOT ENTITLED TO FEES BECAUSE THE LITIGATION
             PRODUCED NO PUBLIC BENEFIT AND THE FBI’S WITHHOLDINGS
             WERE REASONABLE

        Even were the Court to conclude that CNN is eligible for fees, at least pending further

developments in the case, CNN is not entitled to fees. As stated above, in determining whether a

plaintiff is entitled to fees, the courts apply a four-factor test. Both the first (public benefit) and

fourth (the basis for the government’s withholding) factors weigh against finding CNN entitled

to fees here, as the tiny bit of information released as a result of this lawsuit will not benefit the

public and the government had a reasonable basis in law for withholding the information at issue.

Although the government does not contest that the second and third factors weigh in favor of

CNN here, balancing those factors against the minimal public benefit, and the reasonableness of

the government’s position, dictates that CNN be found not entitled to fees.

        First, the public benefit factor weighs against finding CNN entitled to fees here. The

public benefit factor “speaks for an award [of attorney fees] when the complainant’s victory is

likely to add to the fund of information that citizens may use in making vital political choices.”

Cotton v. Heyman, 63 F.3d 1115, 1120 (D.C. Cir. 1995) (quoting Fenster v. Brown, 617 F.2d 740,

744 (D.C. Cir. 1979)). Such a determination entails an evaluation of the nature of the specific

information disclosed. Cotton, 63 F.3d at 1120. A claim that “the release of any government

document benefits the public by increasing its knowledge of its government” will not suffice. Id.
                                                   9
         Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 10 of 13



       Notably, the release of the redacted Comey Memos was not a result of the lawsuit, and

therefore the public benefit obtained from publication of the bulk of the Comey Memos as a whole

is not relevant to the analysis here. The only information released from the Comey Memos as a

result of the lawsuit (should the Court’s current judgment become the final judgment) would be

the information in the very limited redactions 1-5, 7, 22 and 23. Plaintiff’s claim that “the release

of the information secured by CNN is certain to contribute additional information the public may

use in making vital political choices,” Pl.’s Mot. Attys’ Fees, at 5, before even knowing what the

information actually says, rings hollow. It is doubtful that this very small bit of information

regarding the President’s view of certain countries and leaders two years ago, will contribute

meaningfully to the “fund of information that citizens may use in making vital political choices.”

See Cotton, 63 F.3d at 1120 (finding lack of public benefit where no evidence exists that the

release of the two non-exempt documents will contribute to the public’s ability to make vital

political choices); Bryant v. CIA, 818 F. Supp. 2d 153, 157 (D.D.C. 2011) (finding lack of public

benefit “crucial defect” in request for fees when only two documents pertaining to airborne

encounters with unidentified flying objects were turned over); Terris, Pravlik & Millian, LLP,

794 F. Supp. 2d at 39 (finding no public benefit in disclosures where “[t]here is nothing about the

information that would advance public dialogue”). Again, the mere fact that CNN, or even the

public, would be interested in the released material, is not the test. Nor is it relevant that the

information is classified; the test for classification, whether disclosure of the information would

cause harm to national security, is different from the public benefit test courts look at in the fees

context—so information can pertain to national security (e.g., technical details of weapons

manufacture) without necessarily providing the public with information it could use in making

political choices.
                                                 10
        Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 11 of 13




        Second, the fourth factor, the reasonableness of the government’s legal position and

conduct, also weighs against an award of fees here. The government withheld the information in

question because it was classified pursuant to Executive Order 13526. The information was

procedurally properly classified, and the Court did not find otherwise. See CNN, 384 F. Supp. 3d

at 33-34. The Court did disagree with the FBI’s conclusion the information at issue met the

substantive requirements for classification, finding that the government did not provide a

plausible rationale articulating a line between the withheld information and harm to foreign

relations. However, to preclude an award of fees, the government need not prove that its position

was legally correct, as CNN asserts (Pl.’s Mot. Attys’ Fees, at 6), “only that the Government ‘had

a reasonable basis in law for concluding that the information in issue was exempt and that it had

not been recalcitrant in its opposition to a valid claim or otherwise engaged in obdurate

behavior.’” LaSalle Extension Univ. v. FTC, 627 F.2d 481, 486 (D.C. Cir. 1980) (quoting Fenster,

617 F.2d at 744).

       Thus, the government need only have “a colorable basis in law” for it to satisfy this part

of the balancing test. Chesapeake Bay Found., Inc. v. U.S. Dep’t of Agric., 11 F.3d 211, 216

(D.C. Cir. 1993). For the redactions at issue here, the government cited three cases holding in

various contexts that official confirmation of sensitive information can adversely affect foreign

relations, given the “niceties of international diplomacy” and “face-saving” considerations. See

ECF No. 69-1, at 15. These cases establish that the government’s position, even if deemed not

correct by the Court, had a colorable basis in law. See Dorsen v. U.S. Securities & Exchange

Comm’n, 15 F. Supp. 3d 112, 125 (D.D.C. 2014) (holding that defendant had established a

colorable basis in law and citing cases); see also Menasha Corp. v. U.S. Dep’t of Justice, No. 11-
                                                11
        Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 12 of 13



C-682, 2012 WL 1034933, at *7 (E.D. Wis. Mar. 26 2012) (stating court “cannot conclude the

government’s withholding was entirely unreasonable or without basis” “given the lack of case

law on point”). Indeed, the Court did not disagree with the government’s statement of the law

and upheld some of the redactions of similar classified material. CNN, 384 F. Supp. 3d at 36

(discussing redactions 6, 20, 21, and 24).

       As indicated above, under this prong, courts also look at whether the government has been

“recalcitrant in its opposition to a valid claim or otherwise engaged in obdurate behavior.”

Fenster, 617 F.2d at 744. CNN cites the government’s Rule 59(e) motion as evidence of the

government’s recalcitrance. Pl.’s Mot. Attys.’ Fees at 6. But this motion was directed only to

the part of the Court’s decision addressing access to the First Archey Declaration, not to the

materials at issue in the FOIA request (i.e., the Comey Memos). Thus, the Rule 59(e) motion’s

purpose could not have been “to evade [the government’s obligations] under this Court’s Order,

and FOIA to release the improperly withheld material in the Comey Memos.” Id. Nor was the

motion was filed for the purpose of delay, as CNN asserts. Nothing in the Court’s opinion denying

the motion, including the Court’s characterizing the FBI’s position as “chutzpah,” ECF No. 95 at

1, suggests that the FBI’s purpose in filing it was to evade its obligations under the Court’s June

7 order or FOIA. Therefore, it does not represent unreasonable or obdurate behavior by the

government in this case, and certainly not with regard to the FOIA aspects of this case.

                                        CONCLUSION

       For the foregoing reasons, CNN is neither eligible for nor entitled to attorneys’ fees and

cost and its Motion for a Determination of Defendant’s Liability for Reasonable Attorneys’ Fees

and Costs should be denied, without prejudice to its renewal at a more appropriate time.



                                                12
       Case 1:17-cv-01167-JEB Document 99 Filed 08/26/19 Page 13 of 13



Dated: August 26, 2019                 Respectfully submitted,
                                       HASHIM M. MOOPPAN
                                       Deputy Assistant Attorney General

                                       MARCIA BERMAN
                                       Assistant Director, Civil Division

                                       /s/Carol Federighi
                                       CAROL FEDERIGHI
                                       Senior Trial Counsel
                                       United States Department of Justice
                                       Civil Division, Federal Programs Branch
                                       P.O. Box 883
                                       Washington, DC 20044
                                       Phone: (202) 514-1903
                                       Email: carol.federighi@usdoj.gov

                                       Counsel for Defendant




                                     13
         Case 1:17-cv-01167-JEB Document 99-1 Filed 08/26/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA



 CABLE NEWS NETWORK, INC.,
                                                    Civil Action No. 1:17-cv-01167-JEB
         Plaintiff,

 v.

 FEDERAL BUREAU OF INVESTIGATION,

         Defendant.



                                   [PROPOSED] ORDER

        Upon consideration of Plaintiff CNN’s Motion for a Determination of Defendant FBI’s

Liability for CNN’s Reasonable Attorneys’ Fees and Costs (ECF No. 89), it is hereby

        ORDERED that Plaintiff’s Motion is DENIED without prejudice to renewal at a later

date.


So ordered on this _____ day of _____________, 2019.


                                                  __________________________________
                                                  James E. Boasberg
                                                  United States District Judge
